Determination of respondent Housing Authority, dated December 6, 2000, terminating petitioner’s tenancy, unanimously confirmed, the petition *201denied, and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Michael Stallman, J.], entered May 8, 2001) dismissed, without costs.
Substantial evidence was adduced at the hearing to support respondent’s determination that petitioner slashed his wife’s throat. In view of the seriousness of the assault, the penalty of termination of petitioner’s tenancy for nondesirability does not shock our sense of fairness (see Matter of Glover v Finkel, 278 AD2d 14). There is no substantiation for petitioner’s contention that the Hearing Officer was biased against him (see Matter of Class v New York City Hous. Auth., 250 AD2d 543). Concur— Williams, P.J., Nardelli, Tom and Lerner, JJ.